Electronically Filed
                                                         Supreme Court
                                                         SCPW-13-0005780
                                                         24-DEC-2013
                                                         02:05 PM


                           SCPW-13-0005780

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    DAVID T. FLEMING, Petitioner,

                                 vs.

                    STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                       (CR. NO. 06-1-0570(1))

         ORDER DENYING WITHOUT PREJUDICE MOTION FOR TIME
        TO RESPOND TO PETITION FOR WRIT OF HABEAS CORPUS
                          (By: McKenna, J.)

            Upon consideration of respondent State of Hawai#i’s
“Motion for Time to Respond to Petitioner David T. Fleming’s
Application for a Petition for a Writ of Habeas Corpus”, filed on
December 13, 2013, the declaration attached thereto and submitted
in support thereof, and the record, it appears that there is no
statute or rule that expressly allows for a response to a habeas
corpus petition pending before this court absent a court order.
Accordingly,
            IT IS HEREBY ORDERED that the motion is denied without
prejudice to seeking an extension of time to respond, as
appropriate, should the court direct the respondent to answer the
petition.
            DATED: Honolulu, Hawai#i, December 24, 2013.
                                /s/ Sabrina S. McKenna